DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 19th 2021 (hereinafter “the amendment” has been accepted and entered. 
Response to Arguments
Applicant's arguments filed on January 19th 2021 have been fully considered but they are not persuasive. 
Regarding the objection to the specification, after considering applicant’s remarks, the specification is still objected to on page 2, line 18 (“it has to be understood a hollow body”). Although the applicant has amended the claims to include “a hollow body”, the objection was in regards to the phrase “it has to be understood” which is grammatically incorrect, unclear in meaning, and even in the context of the specification is confusing. (this phrase is additionally repeated at page 3, line 31; page 6, line 13; and page 14, line 29; and is objected to at these instances as well.)
The rejections of claims 1, 8, and 10-11 under 35 U.S.C. 112(a) are withdrawn as a result of the amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) is withdrawn as a result of the amendment.
The rejection of claim 8 under 35 U.S.C. 112(d) is withdrawn as a result of the amendment.
Regarding the rejection of claim 1 under 35 U.S.C. 102, after considering applicant’s remarks, claim 1 is still rejected under 35 U.S.C. 102. While the applicant has amended claim 1 to specify that the primary tape is arranged onto the body in a hoop or helical manner, the Liu reference still reads on this helical layers, polar layers, or hoop layers”).
Regarding the rejection of claim 8 under 35 U.S.C. 102, after considering applicant’s remarks, claim 8 is still rejected under 35 U.S.C. 102. While the applicant has amended claim 8 to recite the correct percentage range, the Liu reference still teaches a surface of intermingled tapes extending to a length of 10% or greater of the diameter in the longitudinal direction of the body (paragraph [0033] teaches that the secondary tape (44) may be arranged in up to, but not significantly more than, a longitudinal length of the body, and when combined with the primary tape (42) this area of intermingled tapes covers an area falling within the specified range (more than 10%).)
Regarding the rejection of claim 11 under 35 U.S.C. 103, after considering applicant’s remarks, claim 11 is still rejected under 35 U.S.C. 103. The Liu reference in view of the Kasper reference still teach the tapes being applied by IR as claimed in claim 11. 
Regarding the new claim, Claim 15, the claim is rejected under 35 U.S.C. 102(a)(1) for being anticipated by Liu (US 20100294776) (see 102 rejection below).
Specification
The disclosure is objected to because of the following informalities:
On page 3, line 18,    "on the other hand, the pressure vessel body is type V" is unclear,and likely a result of imprecise translation.
Claim Rejections - 35 U.S.C. § 102
Claims 1, 3, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Patent No 20100294776). 
Regarding claim 1, Liu teaches a pressure vessel (10) comprising a hollow body (40) and a tape-based reinforcement structure (42, 44) arranged onto the body, the tape-based reinforcement structure comprising: a primary tape (42) arranged in a circumferential manner onto the body, either in a hoop 
Regarding claim 3, Liu teaches that wherein the body comprises a cylindrical center section (30) and two body end sections (32).
Regarding claim 7, Liu teaches that the tape and the secondary tape are intermingled and forms a surface comprising intermingled tapes (Paragraph 0029).
Regarding claim 8, “wherein the surface comprising intermingled tapes extends to a length greater than or equal to 10% of the diameter of the cylindrical center section,” Liu teaches that the tape and the secondary tape are intermingled and forms a surface comprising intermingled tapes (Paragraph 0029) in Figure 6 at least some length of the tape and secondary tape are shown as being on a diameter of the cylindrical center section (nearest line 50) on the right side of the tank.
Regarding claim 9, Liu teaches that the primary tape and the secondary tape are made of reinforcing fibres and a polymer resin (Paragraph 0007).
Regarding claim 10, Liu teaches that the reinforcing fibres are made from carbon, glass, basalt, aramid, or polyethylene (Paragraph 0007).
Regarding claim 12, Liu teaches that the end body sections are symmetric (32).
Regarding claim 13, Liu teaches that the end body sections are domes (32).
Regarding claim 14, Liu teaches that the pressure vessel is a member selected from the group consisting of Compressed Natural Gas vessels, Compressed Hydrogen Gas vessels, Liquefied Petroleum Gas vessels, and Liquefied Natural Gas vessels (Paragraphs 0025, 0027, 0056).
Regarding claim 15, Liu teaches that the secondary tape is attached to the body over the cylindrical center section (30) and at least one of the two body end sections (32) (paragraph [0040]).


Claim Rejections - 35 U.S.C. § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (‘776) in view of Kasper (US 3,328,194).
Regarding claim 11, Liu teaches a pressure vessel comprising primary and secondary tapes, as recited in claim 1, but Liu does not teach a pressure vessel where the primary tape and the secondary tape are arranged onto the body by infrared radiation (IR).
However, Kasper teaches high pressure lamps emitting infrared light which can be used to increase the strength of an adhesive. (col. 4 lines 70-72, col. 5 lines 2-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel comprising primary and secondary tapes disclosed by Liu by adding arrangement of the primary tape and the secondary tape onto the body by IR, as disclosed by Kasper. One of ordinary skill in the art would have been motivated to make this modification in order to affix the reinforcing tapes to the vessel body, increasing the strength of the adhesive tapes in an “at least a three-fold improvement … utilizing high intensity ultraviolet [and infrared] light” (col. 4 lines 70-72, col. 5 lines 2-6).
Regarding claim 11, the combined device of device of Liu and Kasper discloses that the adhesive tapes should be applied by IR (Kasper; col. 4 lines 70-72, col. 5 lines 2-6). “[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ELISABETH SULLIVAN/Examiner, Art Unit 3735           

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735